Title: Constitutional Convention. Plan of Government, [18 June 1787]
From: Hamilton, Alexander
To: 



[Philadelphia, June 18, 1787]



  A
  I   The Supreme Legislative Power of the United States of America to be vested in two distinct bodies of men—the one to be called the Assembly the other the senate; who together shall form the Legislature of the United States, with power to pass all laws whatsoever, subject to the negative hereafter mentioned.


  B
  II   The Assembly to consist of persons elected by the People to serve for three years.


  C
  III   The Senate to consist of persons elected to serve during good behaviour. Their election to be made by Electors chosen for that purpose by the People. In order to this The States to be divided into election districts. On the death removal or resignation of any senator his place to be filled out of the district from which he came.


  D E F G H I
  IV   The Supreme Executive authority of the United States to be vested in a governor to be elected to serve during good behaviour. His election to be made by Electors chosen by electors chosen by the people in the election districts aforesaid or by electors chosen for that purpose by the respective legislatures—provided that [if] an election be not made within a limit⟨ed⟩ time the President of the Senate shall ⟨–⟩ be the Governor. The Governor to have a negative upon all laws about to be passed and to have the execution of all laws passed—to be the Commander in Chief of the land and naval forces and of the Militia of the United States—to have the direction of war, when authorised or began—to have with the advice and approbation of the Senate the power of making all treaties—to have the appointment of the heads or chief officers of the departments of finance war and foreign affairs—to have the nomination of all other officers (ambassadors to foreign nations included) subject to the approbation or rejection of the Senate—to have the power of pardoning all offences but treason, which he shall not pardon without the approbation of the Senate.


  
  V   On the death resignation or removal of the Governor his authorities to be exercised by the President of the Senate.


  K
  VI   The Senate to have the sole power of declaring war—the power of advising and approving all treaties—the power of approving or rejecting all appointments of officers except the heads or chiefs of the departments of finance war and foreign affairs.


  
  VII   The Supreme Judicial authority of the United States to be vested in twelve Judges, to hold their offices during good behaviour with adequate and permanent salaries. This Court to have original jurisdiction in all causes of capture and an appellative jurisdiction (from the Courts of the several states) in all causes in which the revenues of the general government or the citizens of foreign nations are concerned.


  L
  VIII   The Legislature of the United States to have power to institute Courts in each state for the determination of all causes of capture and of all matters relating to their revenues, or in which the citizens of foreign nations are concerned.


  
  IX   The Governor Senators and all Officers of the United States to be liable to impeachment for mal and corrupt conduct, and upon conviction to be removed from office and disqualified for holding any place of trust or profit. All impeachments to be tried by a Court to consist of the judges of the Supreme Court chief or Senior Judge of the superior Court of law of each state—provided that such judge hold his place during good behaviour and have a permanent salary.


  M
  X   All laws of the particular states contrary to the constitution or laws of the United States to be utterly void. And the better to prevent such laws being passed the Governor or President of each state shall be appointed by the general government and shall have a negative upon the laws about to be passed in the state of which he is governor or President.


  N
  XI   No state to have any forces land or naval—and the Militia N of all the states to be under the sole and exclusive direction of the United States the officers of which to be appointed and commissioned by them.


